Citation Nr: 0900038	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-29 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disability, to include a stomach ulcer.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran; wife of veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1962 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in October 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.

In the veteran's February 2005 claim, he requested service 
connection for hearing loss.  The RO considered this as a 
request to reopen the claim for service connection for right 
ear hearing loss.  The RO, however, has not adjudicated a 
claim for service connection for left ear hearing loss.  The 
February 2005 claim requested service connection for both 
ears and review of the claims file reveals that the veteran 
has a current left ear hearing loss disability as defined by 
VA regulation.  See 38 C.F.R. § 3.385.  The RO is directed to 
take appropriate action regarding the claim for service 
connection for left ear hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  In a February 2004 rating decision, the RO denied a claim 
for service connection for heart disease and heart surgery.

3.  Evidence obtained since the February 2004 rating decision 
is cumulative of previously considered evidence, it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim for service connection for a heart 
disability.

4.  In a February 2004 rating decision, the RO denied a claim 
for service connection for a stomach ulcer and blood 
treatment.

5.  Evidence obtained since the February 2004 rating decision 
is cumulative of previously considered evidence, it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim for service connection for a stomach 
disability, to include a stomach ulcer.

6.  In a February 2004 rating decision, the RO denied a claim 
for service connection for a right ear disability, to include 
right ear hearing loss.

7.  Evidence obtained since the February 2004 rating decision 
is not cumulative of previously considered evidence, it 
relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim for service connection for a right 
ear hearing loss disability.

8.  The evidence is at least is relative equipoise regarding 
whether the veteran currently has a right ear hearing loss 
disability attributable to acoustic trauma experienced during 
service.

9.  The evidence is at least is relative equipoise regarding 
whether the veteran currently experiences tinnitus and 
whether the veteran has experienced ear disability 
symptomatology since service; the veteran experienced 
acoustic trauma during service. 

10.  Hypertension was not diagnosed or shown during service; 
the first competent evidence of hypertension is dated many 
years after service and there is no competent evidence of a 
link between the current hypertension diagnosis and service.

CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying service 
connection for a heart disability is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 
(2008).

2.  New and material evidence has not been received since the 
February 2004 rating decision denying service connection for 
a heart disability; accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The February 2004 rating decision denying service 
connection for a stomach ulcer (stomach disability) is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2008).

4.  New and material evidence has not been received since the 
February 2004 rating decision denying service connection for 
a stomach ulcer (stomach disability); accordingly, the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

5.  The February 2004 rating decision denying service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 
20.1103 (2008).

6.  New and material evidence has been received since the 
February 2004 rating decision denying service connection for 
right ear hearing loss; accordingly, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

7.  Service connection for right ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

8.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

9.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  Preliminarily, the 
instant decision grants service connection for tinnitus and 
right ear hearing loss.  Therefore, the Board will not 
discuss whether the veteran was provided adequate notice and 
assistance under the VCAA regarding these two claims.

Regarding the other three issues on appeal, there is no issue 
as to providing an appropriate application form or 
completeness of the application.  

The veteran was issued a VCAA notification letter in February 
2005.  The veteran was provided definitions of new and 
material is this letter.  In a March 2006 letter, the veteran 
was provided notice regarding the evidence and information 
needed to establish disability ratings and effective dates, 
as outlined in Dingess.  The veteran was issued an additional 
letter in October 2006.  This October 2006 letter again 
provided definitions of new and material and provided notice 
of the basic elements of a service connection claim.  In 
addition, in bold text, the veteran was informed, regarding 
the applications to reopen previously denied claims, that the 
evidence he submitted must relate to treatment or diagnosis 
during military service or a nexus between his current 
condition and a disability or illness during his military 
service.  Review of the record, indicates that these claims 
were previously denied based on no treatment in service and 
no competent evidence of a link between service and the 
disability.

Therefore, the Board finds that the veteran was provided 
notice that fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, he was provided the 
additional notice required by Dingess and Kent.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 and October 2006 VCAA letters noted above were issued 
after the rating decision on appeal was issued.  The Board is 
cognizant of recent United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim; (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
February 2007 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records, VA medical records and private 
medical records.  VA has not provided VA examinations 
regarding the disabilities denied service connection in this 
instant decision.  Regarding the applications to reopen 
claims for entitlement to service connection for a heart 
disability and a stomach disability, these claims are not 
reopened.  There is no duty to provide a VA examination in 
such instances.  See 38 C.F.R. § 3,159(c)(4)(iii).

Regarding the claim for service connection for hypertension, 
under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, there is no evidence of hypertension or 
complaints related to hypertension during service and no 
competent evidence indicating a link between the current 
diagnosis of hypertension and service.  In these 
circumstances, there is no duty to provide a VA examination.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations, Factual Background and Analysis:  New 
and Material

In a February 2004 rating decision, the RO denied claims for 
service connection for heart disease/surgery, stomach 
ulcer/blood treatment, and right ear hearing loss/surgery.  
The veteran did not appeal this decision by filing a notice 
of disagreement.  Thus, the February 2004 rating decision 
became final.  See 38 U.S.C.A. § 7105.  Instead, in February 
2005, the veteran filed a new "formal" claim.  The veteran 
asserted that he had "heart problems," "hearing loss," and 
"stomach problems" due to service, among other 
disabilities.  The Board finds that these claims were an 
attempt to reopen the three claims noted above that were 
denied in the February 2004 rating decision.  The veteran has 
not asserted that he is seeking service connection for any 
specific diagnosis other than those denied in the February 
2004 rating decision.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008). 

Regardless of the RO's actions regarding reopening the 
veteran's claims, the Board must independently address the 
issue of reopening a previously denied claim. That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as these claims, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in February 2004.  

In the February 2004 rating decision, the RO denied the 
claims for service connection for a heart disability, stomach 
disability, and a right ear hearing loss disability, finding 
that service medical records did not show complaint of, 
treatment for or diagnosis of any related disability during 
active service or within a year of separation after service.  

Prior to the February 2004 rating decision, the claims file 
included the veteran's service medical records.  In the 
October 1962 report of medical history completed upon entry 
into service, the veteran marked that he had a history of 
frequent indigestion.  The veteran did not receive treatment 
for a heart or stomach disability during service and no such 
disability was indicated upon the August 1965 report of 
medical examination.  In the August 1965 report of medical 
history completed upon separation from service the veteran 
did not mark that he had a history of frequent indigestion.

The record also contained private treatment records 
documenting that the veteran had undergone a CABG (coronary 
artery bypass graft) and received treatment for 
gastrointestinal disabilities, including ulceration and acute 
inflammation bleeding.  

Regarding right ear hearing loss, the record contained 
medical records showing treatment for a hearing loss 
disability, but there was no medical opinions of record 
regarding whether the right ear hearing loss disability was 
attributable to service.

Since the February 2004 rating decision, additional evidence 
has been associated with the claims file.  These records 
include additional documentation of heart and stomach 
disabilities.  The record now also contains the October 2008 
Board testimony of the veteran and his wife.  The veteran 
testified that he had some stomach problems during service, 
but indicated that he took over-the-counter medication.  The 
veteran did not indicate that he was diagnosed with a heart 
or stomach disability during service.  The veteran indicated, 
in essence, that he did not know whether his current heart 
and stomach disabilities began during service.  He testified 
that, as he did not go to the doctor for any related 
problems, he was unsure whether these disabilities began in 
service.

Regarding the right ear hearing loss, the record now contain 
a March 2005 private medical opinion which indicates that the 
veteran has hearing loss due to noise exposure in service.  
The record also now contains a January 2007 VA audiological 
examination report in which an examiner opined that right ear 
hearing loss was not attributable to service.

The Board finds, as to the claim for entitlement to service 
connection for a heart disability and a stomach disability, 
that the record does not contain any additional evidence of 
service incurrence that is not cumulative and redundant of 
the veteran's contentions regarding service incurrence 
already of record.  The record does not contain any medical 
evidence that the veteran incurred a heart disability or 
stomach disability during service.  Although the record now 
contains the veteran's Board testimony that he had stomach 
problems in service, the veteran did not indicate what 
specific disability these stomach symptoms were indicative 
of, and there is no additional evidence of a link between 
these subjective complaints and a current medical diagnosis.  
Thus, there is no evidence submitted since the February 2004 
rating decision regarding the claims for service connection 
for a heart disability and a stomach disability that raise 
reasonable possibilities of substantiating the claims.  
38 C.F.R. § 3.156(a).  Under this circumstance and in the 
absence of receipt of new and material evidence, the Board 
concludes that the application to reopen claims for service 
connection for a heart disability and a stomach disability 
must be denied.  38 C.F.R. 3.156(a).  

Regarding service connection for a right ear hearing 
disability, the record now contains medical opinions not 
previously of record regarding whether the disability is 
attributable to service.  This includes that March 2005 
medical opinion that indicates that the disability is 
attributable to service.  This evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
February 2004 rating decision and it raises a reasonable 
possibility of substantiating the claim.  The claim for 
service connection for a right ear hearing loss disability is 
reopened.  The Board will now consider the claim upon the 
merits.

Law and Regulations:  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension, and an 
organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disability became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Law and Regulations:  Right Ear Hearing Loss and Tinnitus

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Factual Background:  Right Ear Hearing Loss and Tinnitus

The veteran contends that he has right ear hearing loss (a 
claim reopened by this instant decision) and tinnitus 
attributable to service.  The veteran has testified regarding 
in service noise exposure.  He has noted that he was in an 
artillery unit.  Review of the personnel records indicates 
that the veteran's duties during service included being a 
security guard in the 81st Artillery.  During the October 
2008 Board testimony, the veteran indicated that his hearing 
problems began during service.

The veteran underwent an induction examination in October 
1962 that included audiometric readings.  The Board observes 
that service department audiometric readings prior to October 
31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  As this evaluation was conducted 
prior to October 1967, the Board has converted the ASA units 
to ISO units as shown below.  

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
0
10
5

The veteran also underwent a separation examination.  This 
examination was conducted in August 1965.  The Board, again, 
has converted the ASA units to ISO units as shown below.  

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
5
--
10

Readings were not taken at 3000 Hertz.

There is no other documentation of treatment or complaints of 
right ear hearing loss or tinnitus during service.  

Post-service medical records document treatment for hearing 
loss, and otitis media.  An August 1999 private medical 
record documents that the veteran had undergone a right 
tympanoplasty.

In a March 2005 private medical letter, a treatment physician 
wrote that the veteran had noise induced hearing loss.  The 
physician wrote that he believed that this hearing loss was 
due to noise exposure during service.

The veteran underwent a VA examination in January 2007.  The 
examiner noted review of the claims file.  Noise exposure was 
listed as artillery noise, trucks, tanks, armored personnel 
carriers (APCs) and big guns during service.  The veteran has 
indicated that he was not provided hearing protection during 
service.

After service, the veteran reported working 8 years at an 
ammunition plant on an assembly line.  The veteran was 
exposed to machinery noise during this job.  The veteran also 
worked 28 years in highway maintenance, exposing the veteran 
to the noise from trucks, heavy equipment and air hammers.  
The veteran reported minimal recreational noise exposure.

The examiner documented that the veteran had history of 
recurrent tinnitus.  The examiner reported that the veteran 
described tinnitus as a pulsatile ringing which began 
approximately in 2001 of an unknown etiology.  The 
audiological testing completed at this time revealed puretone 
thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
50
55
70
80
75

The veteran had word recognition of 96 percent in the right 
ear.  The clinician indicated that the veteran had moderate 
to severe right ear hearing loss.

The examiner documented that review of the claims file 
revealed hearing acuity within normal limits across all 
frequencies on the service separation physical.  The 
examiner, therefore, opined that the veteran's current 
hearing loss was not related to service.

Regarding tinnitus, the examiner documented that review of 
the claims file revealed no documentation, complaint or 
treatment of tinnitus during service.  The examiner also 
again noted that the veteran asserted that his tinnitus began 
in 2001 and was of an unknown etiology.  The examiner, 
therefore, opined that the veteran's reported tinnitus was 
not related to service.



Analysis:  Right Ear Hearing Loss and Tinnitus

The Board finds that service connection for right ear hearing 
loss and tinnitus is warranted.  The Board is cognizant that 
the veteran was not diagnosed as having, nor complained of, 
right ear hearing loss or tinnitus during service.  It is on 
this basis that the examiner, in his January 2007 VA 
examination report, found that the right ear hearing loss was 
not attributable to service.  The examiner does not appear to 
have fully considered whether the hearing loss later 
developed due to trauma experienced in service.  The examiner 
opined that tinnitus was not attributable to service based on 
the lack of treatment or complaint of tinnitus in service and 
the length of time prior to when he documented the veteran 
reported onset.

Review of the personnel records and the veteran's testimony 
indicates that the veteran experienced acoustic trauma during 
service, although he also had noise exposure after separation 
from service.  The veteran's wife also testified that the 
hearing loss was detectable right after service.  The claims 
file also contains the March 2005 private medical opinion, 
from a treating physician that indicates that hearing loss 
disability is attributable to service.  Although the 
examiner, reported that the veteran stated that he began 
experiencing tinnitus began in 2001, the veteran's other 
statements and testimony of record reveal that he has 
asserted that he has had disabilities of the ear since 
service.  Although the VA examiner indicated that the veteran 
communicated that the tinnitus was of an unknown etiology, 
the veteran has asserted that disability is related to in-
service noise exposure, as he has testified to during the 
Board hearing.  The Board highlights that the veteran is 
competent to state that he has tinnitus.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board also finds that 
the veteran and his wife are competent to state that the 
veteran had some hearing loss in service.  See generally 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, after review of the conflicting medical evidence, 
the evidence of acoustic trauma in service, the evidence of a 
current right ear hearing disability as defined by VA, and 
the veteran and his wife's credible and competent testimony, 
the Board finds that the evidence is at least in relative 
equipoise regarding whether right ear hearing loss and 
tinnitus are attributable to service.  Service connection for 
right ear hearing loss and tinnitus is granted.

Factual Background:  Hypertension

The claims file contains a report of medical examination 
completed upon the veteran's enlistment in service.  Blood 
pressure was read as 136/90.  VA regulations provide that the 
term hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  Hypertension was not 
diagnosed at the time of the enlistment physical examination 
and the veteran did not receive treatment for or complain of 
hypertension during service.  In an August 1965 report of 
medical examination completed prior to separation from 
service, the veteran's blood pressure was read as 108/64.  

VA treatment records dated in 2003 and 2004 indicate that the 
veteran had been diagnosed as having hypertension.

At the time of the October 2008 Board testimony, the veteran 
did not contend that he had been treated for hypertension 
during service.  He noted that he was first treated in 1997 
or 1998 for hypertension.  The veteran's wife indicated that 
the veteran had headaches during service and this was 
indicative of hypertension.

Analysis:  Hypertension

The Board finds that service connection for hypertension is 
not warranted.  Review of the service medical records reveals 
that the veteran had a diastolic blood pressure of 90mm. at 
the time of his enlistment examination.  The veteran did not 
receive treatment for hypertension during service and his 
separation examination did not indicate that the veteran had 
hypertension.  The veteran was not diagnosed as having 
hypertension during service.  Although the veteran had a 
90mm. reading upon enlistment, the Board does not find that 
this single reading is indicative of diastolic blood pressure 
of predominantly 90mm. or greater.  The veteran indicated 
that he first received treatment for hypertension 30 years 
after service.  There is no medical evidence that indicates a 
link between the veteran's current hypertension and service.

To the extent that the veteran and his wife have contended 
that he has had hypertension since service constitutes an 
assertion of continuity of symptomatology (see 38 C.F.R. 
§ 3.303), his contention is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of 
hypertension for more than 30 years.  The Board is cognizant 
that the veteran and his wife contend that the veteran has 
hypertension that is attributable to service.  The veteran 
and his wife, however, have not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, 
their lay opinions do not constitute competent medical 
evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In addition to the fact that the service medical records do 
not show a diagnosis of hypertension, the record is devoid of 
contemporaneously recorded medical evidence of any complaints 
or clinical findings of hypertension until many years post-
service.  The gap of time of between the service and the 
first medical evidence of a diagnosis of hypertension is, in 
itself, significant and it weighs against the veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).

After consideration of the opinions of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for 
hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).




ORDER

As new and material evidence has not been received regarding 
the claim for service connection for a heart disability, the 
appeal of this issue is denied.

As new and material evidence has not been received regarding 
the claim for service connection for a stomach ulcer (stomach 
disability), the appeal of this issue is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for right ear hearing loss 
is reopened.  

Service connection for a right ear hearing loss disability is 
granted.

Service connection for tinnitus is granted.

Service connection for hypertension is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


